Case 8:19-mc-00699 Document 1-24 Filed 12/06/19 Page 1 of 2




                Exhibit 19
                      Case 8:19-mc-00699 Document 1-24 Filed 12/06/19 Page 2 of 2




Is
                                                                                                                                        -‚
     NOVEMBER                                                          2011          2011                                       NOVEMBER

     29 Tuesday
                                                                        w®г м
                                                                            333-32   „4-31 я,иь5,чд.3                           Wednesday 30




                    R flR
         ✓   SсАN   aос —   c>-t.1№~




                                   ос7овоl                N0                         лесlатгя             JANUAR Y
                                   Ч        10 17 11 71   Ч        7 11 11 26              22 19 16       Ч        9 II 03 30
                                   т        п   8 28      т    1   8   II   22 29          17 Ю І7        Т      10 I7 Ч 71
                                   5я       ü 1926        W 2 9 I' 13 50                   н    21   2в          II Ii 25
                                   T        15 70 27      T 1 10 17 11                     15 к2 29       т       II 19 2б
                                   г        Ч ц 2л        г 1 11 1$25                      4427W          !        71027
                                   а    1   15П І9        а 5I2191'                        17 І1 71       а        4 21 23
                                   а    2   1ь 2э   70    а ь 17 т тг                      II 25          а і     15   :г к9



                                                                                                                                               J
